DETAILED ACTION

Primary Examiner acknowledges Claims 1-20 are pending in this application, as originally filed on September 6, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “110” has been used to designate “mask adaptor” and “mask connector”.  Appropriate correction is required.
Reference character “130” has been used to designate “hose connector” and “hose adaptor”.    Appropriate correction is required.
Reference character “40” has been used to designate “CPAP air generator”, “air generator”, and “pressure generator”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities:
  Reference character “110” has been used to designate “mask adaptor” and “mask connector”.  Appropriate correction is required.
Reference character “130” has been used to designate “hose connector” and “hose adaptor”.    Appropriate correction is required.
Reference character “40” has been used to designate “CPAP air generator”, “air generator”, and “pressure generator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Specifically, in Claim 4 and dependents - Claims 5 and 6 - the cross sections of the diffuser pad are recited; however, it is unclear how an “angular cross-section” (Claim 4) can be further limited to a “rectangular cross section” (Claims 5 and 6).  It would appear the cross section of Claim 4 is mutually exclusive to the cross sections of Claims 5 and 6 as they are different shapes.  Dependent Claims 5 and 6 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required. 
Specifically, Claim 9 recites “the channel block connects the two flanges”; however, Applicant has not recited which “flanges” upon which Applicant is referring.  Recall by the recitation of Claim 8, there are two flanges in each slot with a pair of slots; thus, there is a total of four (4) flanges within the claimed invention of the connector body.  Even relying on the recitation of Claim 8 which recites “a channel block disposed between the two flanges” the channel block does not clearly and unmistakably recite which of the four (4) flanges Applicant is referring.   Appropriate correction and clarification is required.
Specifically, in Claim 14 and dependents - Claims 15 and 16 - the cross sections of the diffuser pad are recited; however, it is unclear how an “angular cross-section” (Claim 14) can be further limited to a “rectangular cross section” (Claims 15 and 16).  It would appear the cross section of Claim 14 is mutually exclusive to the cross sections of Claims 15 and 16 as they are different shapes.  Dependent Claims 15 and 16 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-12 and 17-20 are rejected under 35 U.S.C. 102(b) as anticipated by Randall (2010/0022819) or, in the alternative, under 35 U.S.C. 103 as obvious over Randall (2010/0022819) in view of Dolby (4,098,270).
As to Claim 8, Randall discloses an adapter (100, “an apparatus for ventilatory therapy (100) is provided, the apparatus comprising an apparatus body (122) defining a flow path for ventilatory gas, a diffuser (112) in operative communication with the flow path and at least one means for attaching the apparatus to ventilatory tubing or to a ventilatory device.” Abstract), the adapter (100) comprising: a connector body (122, “an apparatus body (122)”), a diffuser pad (112, “diffuser (112)”) disposed in the connector body (122) through a holding configuration (110, “Visible disposed within apparatus body 122 is support means 110 to which first connector 102 attached to a first portion 104 of an apparatus body as well as a second connector 106 attached to a second portion 108 of an apparatus body.” Para 0021; “a connector, such as connectors 102 and 106, may be any means for attaching to the apparatus to the body of a ventilatory device or to ventilatory tubing. Examples of such means include, but are not limited to, standard ventilation tubing connectors, connectors sized on configured for connection with ventilation tubing, compression fitting connectors, friction fitting connectors, screw type connectors, latching connectors, clips, hooks, hinges, etc.” Para 0026) on the connector body for coupling the connector body (122) to a portion of the CPAP machine (“ventilatory device or to ventilatory tubing” best shown Figures 4A-4D) such that an airflow of the CPAP machine flows through the connector body (122) and around (via 124, “a connector may help define, form a portion of, or surround a portion of a flow path such as flow path 124.” Para 0026, best seen Figure 3) the diffuser pad (112).  
Regarding the holding configuration of the connector body which holds the diffuser pad, Randall discloses “support means 110 may be of any form or shape capable of supporting or holding in place diffuser 112. Examples of forms or shapes capable of supporting or holding in place diffuser 112 include, but are not limited to, cages, pockets, recesses, prongs, etc.  In embodiments of the invention, one or more portions of the support means may pass through one or into one or more portions of diffuser 112. In additional embodiments, support means may support or hold in place diffuser 112 such that diffuser 112 is either removable or non-removable.” (Para 0030).
pockets”, the conventional construction of pocket is the formation of a sleeve upon which two planar sides are layered upon each other define a central region, wherein the bottom of the layered structure is joined with a seam, the left side of the layered structure is joined with a seam, and the right side of the layered structure is joined with a seam; thus forming a central region with a single opening at the top upon which an element may be inserted or removed from the central region only through the top.
Turning to the claim language - “a pair of slots disposed within a lumen of the connector body, each slot comprising two flanges extending from an interior sidewall of the connector body, forming a U-shaped channel that opens towards the lumen, and a channel block disposed between the two flanges … wherein the channel block is configured to abut against and prevent further movement of the diffuser pad”, this configuration is essentially equivalent to the construction of the aforementioned pocket:
The claimed “pair of slots” is consistent with the joined configuration of either the “the left side of the layered structure” or the “right side of the layered structure”;
The claimed “lumen” is consistent with the “central region”;
The claimed “flanges” is consistent with the layered configuration of the “two planar sides”; 
The claimed “U-shaped channel” is consistent with the “single opening” as duplicated on the left and right sides; and
The claimed “channel block” is consistent with the “bottom of the layered structure” as joined.


	Should Applicant respectfully disagree the with Primary Examiner’s interpretation of the scope of the prior art with respect to the claim language, Primary Examiner provides an additional reference which teaches the explicitly claimed limitations were known as taught by Dolby (4,098,270). 
	Dolby teaches a pad (44, “Removably held within frame 41 is filtration cartridge assembly 43, consisting of air filter cartridge 44 and mouth piece assembly 46, shown in exploded form in FIG. 4. Peripheral flange 45 on the rear face of frame 41 holds cartridge 44 securely in place while permitting it to be readily removed when necessary.” Column 3, Lines 50-55) disposed in a connector body (12, “Filtration cartridge assembly 12 comprises a hollow cartridge-supporting frame 41 having a roughly rectangular configuration, the front and rear surfaces of which are essentially open. Frame 41 is attached to the lower edge of face mask frame 13 by means of a narrow strip 42 (FIG. 4) of resilient material. In a preferred embodiment, face frame 13, cartridge frame 41 and interconnecting strip 42 are formed as an integral unitary structure, the material of which is sufficiently resilient to permit strip 42 to act as a hinge, permitting frame 41 to move in a back-and-forth direction relative to frame 13.” Column 3, Lines 40-50), wherein the connector body (12) includes a pair of slots (defined by the combination of 41 and 45; as shown Figures 4 and 5 with the left side having 41 in a top and bottom orientation and the right side having 45 in a top and bottom orientation) disposed 

    PNG
    media_image1.png
    747
    561
    media_image1.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art to modify the holding configuration of Randall to include the specific features of the connector body as interacting with the diffuser pad as taught by Dolby to be a known configuration for securely and removably holding a pad in place within a connector body.
	As to Claim 10, Randall discloses the connector body (122) includes a hose connector (as best seen in Figures 4A-4D) and a mask connector (as best seen in Figure 4C).
As to Claim 11, Randall discloses the hose connector (as best seen in Figures 4A-4D) is formed of a material resistant to corrosive effects of essential oils (“portions of the apparatus may be created or molded from any suitable substance. Non limiting examples of such substances include, but are not limited to plastics, composites, ceramics, and/or metals. In further embodiments of an apparatus, all or some portions of an apparatus are sterilizable and/or disposable. As used herein, sterilizable refers to the ability of an apparatus to undergo a standard sterilization procedure to completion and retain its form and ability perform the function it was designed for. Examples of standard sterilization procedures include, but are not limited to, radiation treatments, autoclaving, and treatment with biocidal substances. In further embodiments of the invention, the apparatus or portions of the apparatus may be impregnated and/or coated with substances that prevent the colonization of microorganism on or within the apparatus.” Para 0035).  Inherently, as the Randall discloses the aromatic agents are essential 
	As to Claim 12, Randall discloses the at least one coupling mechanism (“a connector, such as connectors 102 and 106, may be any means for attaching to the apparatus to the body of a ventilatory device or to ventilatory tubing. Examples of such means include, but are not limited to, standard ventilation tubing connectors, connectors sized on configured for connection with ventilation tubing, compression fitting connectors, friction fitting connectors, screw type connectors, latching connectors, clips, hooks, hinges, etc.” Para 0026) comprises a tube (206, best seen Figures 4A-4D) formed of a pliable material (“portions of the apparatus may be created or molded from any suitable substance. Non limiting examples of such substances include, but are not limited to plastics, composites, ceramics, and/or metals. In further embodiments of an apparatus, all or some portions of an apparatus are sterilizable and/or disposable. As used herein, sterilizable refers to the ability of an apparatus to undergo a standard sterilization procedure to completion and retain its form and ability perform the function it was designed for. Examples of standard sterilization procedures include, but are not limited to, radiation treatments, autoclaving, and treatment with biocidal substances. In further embodiments of the invention, the apparatus or portions of the apparatus may be impregnated and/or coated with substances that prevent the colonization of microorganism on or within the apparatus.” Para 0035).
	As to Claim 17, please see the rejection of Claim 8, which discloses the features of the adaptor.  Regarding the features of the CPAP machine, s best seen in Randall Figures 4a-4c, the adapter (202) positioned between an air generator (204) and a mask (208) as connected with a 
As to Claim 18, Randall discloses an additional configuration as seen in Figure 4D, whereby the diffuser pad and the aromatic agents are utilized prior to the CPAP machine.
As to Claim 19, Randall discloses the aromatic agents are essential oils - “essential oils such as peppermint, lemon, lavender, eucalyptus, etc.” (Para 0033). 
	As to Claim 20, Randall discloses the adapter between the air generator and the mask includes the insertion of the adaptor between the supply hose (206) and the mask (208) as best seen in Figures 4A and 4C.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (2010/0022819) in view of Dolby (4,098,270), and further in view of Pell (4,919,127).
As to Claim 1, please see the rejection of Claim 10, wherein Randall discloses the features of the adaptor (202) having a hose connector (206, as best seen in Figures 4A-4D) associated with a CPAP machine (204).   
Regarding the shape of the diffuser to allow “flows over both sides of the diffuser pad”, Randall discloses the diffuser pad (112) having a shape comparable to the shape of the holding configuration (110) of the connector body (122) - “support means 110 may be of any form or shape capable of supporting or holding in place diffuser 112. “ (Para 0030), wherein the flow (124, “a connector may help define, form a portion of, or surround a portion of a flow path such as flow path 124.” Para 0026, best seen Figure 3) directs about the diffuser pad (112).
Regarding the coupling mechanism (“a connector, such as connectors 102 and 106, may be any means for attaching to the apparatus to the body of a ventilatory device or to ventilatory tubing. Examples of such means include, but are not limited to, standard ventilation tubing connectors, connectors sized on configured for connection with ventilation tubing, compression fitting connectors, friction fitting connectors, screw type connectors, latching connectors, clips, hooks, hinges, etc.” Para 0026) comprises a tube (206, best seen Figures 4A-4D) formed of a pliable material (“portions of the apparatus may be created or molded from any suitable substance. Non limiting examples of such substances include, but are not limited to plastics, composites, ceramics, and/or metals. In further embodiments of an apparatus, all or some portions of an apparatus are sterilizable and/or disposable. As used herein, sterilizable 
In light of this configuration, Randall has already discloses “standard ventilation tubing connectors, connectors sized on configured for connection with ventilation tubing, compression fitting connectors, friction fitting connectors, screw type connectors, latching connectors, clips, hooks, hinges, etc.” (Para 0026) were known to provide a coupling between the adapter and peripherals (air generator, supply tube, mask, etc.)
Yet, the modified Randall does not expressly disclose limitations of “an outer diameter sized and shaped to fit an inner diameter of an existing hose of a CPAP machine” and “an outer diameter that is greater than the outer diameter of the hose connector” have not been fully discussed. 
Pell teaches an inline adapter for connecting two peripherals (16/20) wherein the adapter includes one end (12) having an outer diameter sized and shaped to fit an inner diameter of an existing hose of a CPAP machine (16) and the opposite end (14) having an outer diameter that is greater than the outer diameter of the hose connector (20).  Pell teaches this configuration is suitable as an “improved connector for coupling an endotracheal tube or the like to a source of gas” (Abstract). Therefore, it would have been obvious to one having ordinary skill in the art to modify the coupling mechanism of the adaptor to receive multiple 
As to Claim 2, please see the rejection of Claim 11, where inherently, as the Randall discloses the aromatic agents are essential oils - “essential oils such as peppermint, lemon, lavender, eucalyptus, etc.” (Para 0033) are utilized with the adapter, the adapter is resistant to the effects of the essential oils by the material compositions including but not limited to “plastics, composites, ceramics, and/or metals” (Para 0034) which can be sterilized and “retain its form and ability perform the function it was designed for”.
As to Claim 7, the modified Randall, specifically Dolby teaches the channel block (49) connects the two flanges (45 at the top and 45 at the bottom), wherein the ends of the channel block as connected to the flanges are substantially perpendicular.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (2010/0022819) in view of Dolby (4,098,270).
As to Claim 9, the modified Randall, specifically Dolby teaches the channel block (49) connects the two flanges (45 at the top and 45 at the bottom) as best seen in Figure 5, wherein the channel block (49, “air gathering baffle 49” Column 3, Lines 55-65) disposed between the two flanges (41/45), wherein the channel block (49) is configured to abut against and prevent further movement of the pad (44), such that the flanges (41/45) hold the pad (44) “securely in place while permitting it to be readily removed when necessary” (Column 3, Lines 50-55).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (2010/0022819) in view of Dolby (4,098,270) as applied to Claim 8 and further in view of Maryyanek et al. (4,592,350).
	As to Claim 13, the modified Randall, specifically Randall discloses the diffuser pad (112) may be made “fiber pads, cloths, gels, absorbent material, and/or porous substances.” (Para 0032); yet, does not expressly disclose the application of “polyester felt”.
	Maryyanek teaches a pad made of “non-woven polyester fibers” in a felted configuration (Column 4, Lines 35-45) for the purpose of “diffusing fumes”.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the pad of the modified Randall to include the use of polyester felt in the configuration of the pad as taught by Maryyanek to diffuse fumes. 
	As to Claim 14, the modified Randall, specifically Randall discloses the diffuser pad (112) having a shape comparable to the shape of the holding configuration (110) of the connector body (122) - “support means 110 may be of any form or shape capable of supporting or holding in place diffuser 112. “ (Para 0030); yet does not expressly disclose the shape of the diffuser having an “angular cross-section”.  
	Maryyanek teaches a pad having an annular cross section (best seen Figure 1) to be retained within the holding configuration of connector body in order to retain the filter to aid in the “diffusing [of] fumes” (Column 4, Lines 35-45). Therefore, it would have been obvious to one having ordinary skill in the art to select the desired shape of the pad with respect to the holding configuration of the connector body in order to provide the desired diffusion characteristics of the pad.

	As to Claim 16, the modified Randall, specifically Dolby teaches the configuration of the pad (44) is a shape comparable to the shape of the connector body (12) in a uniform rectangular cross section along a longitudinal length of the diffuser pad (44, best seen Figure 4).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (2010/0022819) in view of Dolby (4,098,270) and Pell (4,919,127), and further in view of Maryyanek et al. (4,592,350).
	As to Claim 3, the modified Randall, specifically Randall discloses the diffuser pad (112) may be made “fiber pads, cloths, gels, absorbent material, and/or porous substances.” (Para 0032); yet, does not expressly disclose the application of “polyester felt”.
	Maryyanek teaches a pad made of “non-woven polyester fibers” in a felted configuration (Column 4, Lines 35-45) for the purpose of “diffusing fumes”.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the pad of the modified Randall to include the use of polyester felt in the configuration of the pad as taught by Maryyanek to diffuse fumes. 
	As to Claim 4, the modified Randall, specifically Randall discloses the diffuser pad (112) having a shape comparable to the shape of the holding configuration (110) of the connector body (122) - “support means 110 may be of any form or shape capable of supporting or holding does not expressly disclose the shape of the diffuser having an “angular cross-section”.  
	Maryyanek teaches a pad having an annular cross section (best seen Figure 1) to be retained within the holding configuration of connector body in order to retain the filter to aid in the “diffusing [of] fumes” (Column 4, Lines 35-45). Therefore, it would have been obvious to one having ordinary skill in the art to select the desired shape of the pad with respect to the holding configuration of the connector body in order to provide the desired diffusion characteristics of the pad.
	As to Claim 5, the modified Randall, specifically Dolby teaches the configuration of the pad (44) is a shape comparable to the shape of the connector body (12) in a rectangular cross section (best seen Figure 4). 
	As to Claim 6, the modified Randall, specifically Dolby teaches the configuration of the pad (44) is a shape comparable to the shape of the connector body (12) in a uniform rectangular cross section along a longitudinal length of the diffuser pad (44, best seen Figure 4).

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 10,682,487.  This is a statutory double patenting rejection.
With respect to all the claims, both recite the features of the adaptor having a hose connector having an outer diameter sized and shaped to fit an inner diameter of the existing hose of the CPAP machine, a diffuser section, two flanges, a channel block, a coupling mechanism, and an outer diameter that is greater than the outer diameter of the hose connector, wherein the hose connector is formed of a material resistant to corrosive effects of essential oils. 

Double Patenting - Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,682,487. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 1 is merely broader than patent claim 20.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
With respect to all the claims, both recite the features of the adaptor having a hose connector having an outer diameter sized and shaped to fit an inner diameter of the existing hose of the CPAP machine, a diffuser section, two flanges, a channel block, a coupling mechanism, and an outer diameter that is greater than the outer diameter of the hose connector. 
The limitations of Claim 2 are recited in patent claim 20.

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,682,487 in view of Maryyanek et al. (4,592,350).
As to Claim 3, it is clear that all of the elements of the instant claims are found in the patent claims, except for the “polyester felt”.  Maryyanek teaches a pad made of “non-woven 487 to include the use of polyester felt in the configuration of the pad as taught by Maryyanek to diffuse fumes. 
As to Claim 4, it is clear that all of the elements of the instant claims are found in the patent claims, except for the “annular cross-section” of the diffuser pad.  Maryyanek teaches a pad having an annular cross section (best seen Figure 1) to be retained within the holding configuration of connector body in order to retain the filter to aid in the “diffusing [of] fumes” (Column 4, Lines 35-45). Therefore, it would have been obvious to one having ordinary skill in the art to select the desired shape of the pad of ‘487 with respect to the holding configuration of the connector body, as taught by Maryyanek in order to provide the desired diffusion characteristics of the pad.

Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,682,487 in view of Maryyanek et al. (4,592,350), as applied to Claim 4, and further in view of Dolby (4,098,270).
As to Claim 5, it is clear that all of the elements of the instant claims are found in the patent claims, except for the “rectangular cross-section” of the diffuser pad. Dolby teaches the configuration of the pad (44) is a shape comparable to the shape of the connector body (12) in a rectangular cross section (best seen Figure 4) for retaining the shape of the pad by the holding configuration of the connector body.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the shape of the pad of ‘487 with respect to the holding 
As to Claim 6, it is clear that all of the elements of the instant claims are found in the patent claims, except for the “uniform rectangular cross-section along a longitudinal length of the diffuser pad”. Dolby teaches the configuration of the pad (44) is a shape comparable to the shape of the connector body (12) in a uniform rectangular cross section along a longitudinal length of the diffuser pad (44, best seen Figure 4). Therefore, it would have been obvious to one having ordinary skill in the art to modify the shape of the pad of ‘487 with respect to the holding configuration of the connector body, as taught by Dolby in order to provide the desired diffusion characteristics of the pad.
As to Claim 7, it is clear that all of the elements of the instant claims are found in the patent claims, except for the “channel block disposed substantially perpendicular to and connected the flanges”.  Dolby teaches the channel block (49) connects the two flanges (45 at the top and 45 at the bottom) as best seen in Figure 5, wherein the channel block (49, “air gathering baffle 49” Column 3, Lines 55-65) disposed between the two flanges (41/45), wherein the channel block (49) is configured to abut against and prevent further movement of the pad (44), such that the flanges (41/45) hold the pad (44) “securely in place while permitting it to be readily removed when necessary” (Column 3, Lines 50-55).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the channel block of ‘487 to connect the flanges in a substantially perpendicular manner, as taught by Dolby to securely hold the pad in place. 

Claims 8-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 11, 12, 14, and 15 of U.S. Patent No. 10,682,487. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 8 is merely broader than patent claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
With respect to all the claims, both recite the features of the adaptor having a hose connector having an outer diameter sized and shaped to fit an inner diameter of the existing hose of the CPAP machine, a diffuser section, two flanges, a channel block, a coupling mechanism, and an outer diameter that is greater than the outer diameter of the hose connector. 
The limitations of Claim 9 are recited in patent claim 10.  The limitations of Claim 10 are recited in patent claim 7.  The limitations of Claim 11 are recited in patent claim 1.  The limitations of Claim 12 are recited in patent claim 8.  The limitations of Claim 13 are recited in patent claim 6.  The limitations of Claim 17 are recited in patent claim 11. The limitations of Claim 18 are recited in patent claim 12. The limitations of Claim 19 are recited in patent claim 14.  The limitations of Claim 20 are recited in patent claim 15. 

Claim 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,682,487 in view of Maryyanek et al. (4,592,350).
As to Claim 14, it is clear that all of the elements of the instant claims are found in the patent claims, except for the “annular cross-section” of the diffuser pad.  Maryyanek teaches a pad having an annular cross section (best seen Figure 1) to be retained within the holding configuration of connector body in order to retain the filter to aid in the “diffusing [of] fumes” (Column 4, Lines 35-45). Therefore, it would have been obvious to one having ordinary skill in the art to select the desired shape of the pad of ‘487 with respect to the holding configuration of the connector body, as taught by Maryyanek in order to provide the desired diffusion characteristics of the pad.

Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,682,487 in view of Maryyanek et al. (4,592,350), as applied to Claim 14, and further in view of Dolby (4,098,270).
As to Claim 15, it is clear that all of the elements of the instant claims are found in the patent claims, except for the “rectangular cross-section” of the diffuser pad. Dolby teaches the configuration of the pad (44) is a shape comparable to the shape of the connector body (12) in a rectangular cross section (best seen Figure 4) for retaining the shape of the pad by the holding configuration of the connector body.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the shape of the pad of ‘487 with respect to the holding 
As to Claim 16, it is clear that all of the elements of the instant claims are found in the patent claims, except for the “uniform rectangular cross-section along a longitudinal length of the diffuser pad”. Dolby teaches the configuration of the pad (44) is a shape comparable to the shape of the connector body (12) in a uniform rectangular cross section along a longitudinal length of the diffuser pad (44, best seen Figure 4). Therefore, it would have been obvious to one having ordinary skill in the art to modify the shape of the pad of ‘487 with respect to the holding configuration of the connector body, as taught by Dolby in order to provide the desired diffusion characteristics of the pad.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lair (2012/0035593) discloses an additional connector having multiple diameters wherein one side receives a tube internally, and other side receives a tube externally. 
Evensson (2006/0137689), Putrello (5,771,885), Winnett et al. (6,006,374), and Trzecieski (11,065,402) discloses additional pads having receipt structures for holding the pad. 




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782

/Annette Dixon/Primary Examiner, Art Unit 3785